Citation Nr: 1629986	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-15 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Air Force from February 1966 until December 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss disability had its onset during the Veteran's period of active service and is etiologically related to in-service exposure to hazardous noise levels.

2.  The Veteran's currently diagnosed tinnitus had its onset during the Veteran's period of active service and is etiologically related to in-service exposure to hazardous noise levels.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In light of the favorable decision to grant the service connection claims on appeal, any deficiencies as to VA's duties to notify and assist pursuant to the VCAA are rendered moot.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a)(2015). Also, for chronic diseases listed at 38 C.F.R. § 3.309(a) (2015), an alternative method of establishing the second and third service connection elements is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Generally, for VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2015).  With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims has found that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Regarding lay testimony, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Due to the inherently subjective nature of tinnitus, it is readily capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2014).  A Veteran is also competent to report exposure to hazardous noise, when symptoms of hearing loss and tinnitus first manifested, and that the symptoms have continued since service.  Layno v. Brown, 6 Vet. App. 465 (1994).

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  In determining whether service connection is warranted for a disease or injury, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he asserts had their onset during active service due to exposure to hazardous noise.  His DD 214 shows that his military occupation specialty was that of an aircraft maintenance specialist, and multiple in-service hearing conservation data reports indicate that he was routinely exposed to hazardous noise levels from jet engines.  Thus, in-service hazardous noise exposure is established.

The Veteran's service treatment records (STRs) show that while in service he experienced threshold shifts in his hearing acuity.  Upon entrance into service in February 1966, audiometric testing results converted from ASA units to ISO units showed the following:

Hertz
500
1000
2000
3000
4000
Right Ear
20
10
10
X
5
Left Ear
25
15
10
X
5

August 1967 audiometric testing results converted from ASA units to ISO units showed the following:

Hertz
500
1000
2000
3000
4000
Right Ear
15
10
15
25
15
Left Ear
5
0
5
15
10

Upon separation, November 1969, audiometric testing results showed the following:

Hertz
500
1000
2000
3000
4000
Right Ear
10
10
5
10
10
Left Ear
5
5
5
5
5

The Veteran was afforded a VA audiology evaluation in May 2012.  The audiologist indicated that the Veteran's claims file was not reviewed at that time.  During the evaluation, the Veteran reported that he served in the Air Force for 4 years as a jet engine mechanic during which time he was exposed to hazardous noise from jet aircraft engines, ground support equipment, rockets, and mortar fire.  The Veteran also reported having recurrent tinnitus since 1967.  The Veteran did not report any post-service exposure to hazardous noise.
Audiometric testing results performed at the May 2012 VA examination showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
20
20
65
70
44
Left Ear
25
30
45
65
41

The audiologist indicated that the use of speech discrimination score was not appropriate for the Veteran because of language difficulties that made the combined use of pure tone average and speech discrimination scores inappropriate.  The audiologist noted that the Veteran suffered a cerebrovascular accident in 2008 that affected his ability to process conversational speech.  The audiologist diagnosed bilateral sensorineural hearing loss and tinnitus.  In a June 2012 addendum opinion, following review of the Veteran's claims file, the audiologist opined that the Veteran's bilateral hearing loss and tinnitus were less than likely related to his period of active service, as the Veteran's hearing was normal bilaterally upon entrance and separation.

The 2012 VA opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus is inadequate for adjudication purposes.  A finding that he had normal hearing at separation cannot serve as the basis of a negative etiology opinion.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Also, the examiner does not appear to have considered the Veteran's reports of in-service hearing loss and tinnitus due to exposure to hazardous noise, the August 1967 audiogram demonstrating a decrease in hearing acuity, or the Veteran's testimony that he continued to experience hearing loss and tinnitus since service separation.  As the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection

In the June 2016 Appellant Brief, the Veteran, by way of his representative, asserted that he first noticed hearing loss and tinnitus during his period of active service and that those symptoms have continued thereafter.  

Based on the foregoing, the evidence demonstrates that entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  First, the Veteran has current diagnoses of bilateral sensorineural hearing loss for VA purposes and tinnitus.  38 C.F.R. § 3.385 (2015).  Second, the evidence demonstrates that the Veteran was exposed to hazardous noise levels in service, and the August 1967 audiometric testing results demonstrate a decline in the Veteran's hearing acuity during his period of active service.  Thus, there is evidence of in-service incurrence of exposure to hazardous military noise and hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Third, the Veteran has competently and credibly testified that he first experienced hearing loss and tinnitus in service and that such symptomatology has continued thereafter.  The Board finds it significant that the Veteran's report of tinnitus onset in 1967 is contemporaneous to the demonstrated shift in hearing acuity at that time.  The Veteran's testimony is sufficient to establish a nexus between his period of active service and his currently diagnosed bilateral hearing loss and tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The VA medical opinion of record is inadequate, as it failed to consider all pertinent facts or provide a complete and thorough rationale to support the conclusions reached.  Accordingly, the preponderance of the evidence demonstrates that the criteria for service connection for bilateral hearing loss and tinnitus are met.  8 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


